DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered. 

Response to Amendment
In the amendment dated 19 September 2022, the following occurred:
claims 1, 17, and 20 were amended.
Claims 1-2, 4-13, and 16-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2017/0116169 A1), hereinafter Malek, in view of Anand et al. (US 2014/0095203 A1), hereinafter Anand, further in view of Chiang et al. (US 2017/0300634 A1), hereinafter Chiang.

Claims 1 and 20:
Malek discloses:
(claim 1) One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations for managing workflow recommendations across a plurality of clients, the operations comprising:
[0059] computer-readable medium with instructions
(claim 20) A system for managing workflow recommendations across a plurality of clients, the system comprising: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
[0059] computer-readable medium with instructions. [0054]-[0056] and [0059] processor.
providing
[0015]-[0018] server, databases and clients; [0023] mapping service; [0026] access to forms via server
upon receiving, by the cloud-based integrated charting system, a request from a user corresponding to a client of the plurality of clients via a device, identifying the client corresponding to the user and the ontology corresponding to the request;
[0026] receiving request. See Chiang, below, for cloud-based integrated charting system.
providing, by the cloud-based integrated charting system, access to the user via the device to a workflow recommendation that enables the user to chart data for a patient, the workflow recommendation including the model concepts;
[0026] providing access. See Chiang, below, for cloud-based integrated charting system.
(claim 1) receiving, by the cloud-based integrated charting system, data from the user via the device, the data being stored in a client database in accordance with the client domain specific customized concepts;
[0028] receiving data. See Chiang, below, for cloud-based integrated charting system.
enabling, by the cloud-based integrated charting system, the user to modify the workflow recommendation to generate a specific workflow recommendation by modifying the model concepts that are included in the workflow recommendation;
[0041]. See Chiang, below, for cloud-based integrated charting system.

[0039]-[0045], with [0041] explicitly disclosing modifications, and [0044] disclosing sharing the template (i.e. workflow recommendation) so that it can be used by both the user and other users (i.e. future workflow recommendations). See Chiang, below, for cloud-based integrated charting system and plurality of clients.

While Malek does disclose a charting system (e.g., “Electronic Form Builder,” [0039]-[0051]) as well as network connection of remote devices (e.g., [0057]), Malek does not explicitly disclose “a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients.” However, Chiang does disclose this limitation, specifically:
a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients
[0103] discloses the invention can be cloud-based. [0113] and [0115], for example, disclose “the EHR system architecture of the present invention may be based on having the configuration of most aspects of the system exposed to administrators in the form of system objects, where, for example, changes including…adding a field to a form to creating a new workflow for handling lab orders are all achievable without changes to the underlying EHR system of the present invention” (i.e., a centralized concept mapping service across clients). This is achieved by “leveraging the flexibility of documents storing data with a standardized syntax or format, such as for example, HSD documents such as JSON documents and a unique manner in which HSD documents such as JSON documents are dynamically processed on any appropriate device…” [0084], [0113], etc… also discloses a plurality of users (i.e., clients) making their own, unique customizations. [0027]-[0028], for example, disclose monitoring customization made by the clients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media and system as disclosed by Malek with “a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients” as disclosed by Chiang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to provide “efficient access and customization of forms for electronically recording and managing…patient information” (Chiang: [0005]).

While Malek does disclose the mapping of codes and concepts, as discussed above, Malek does not explicitly disclose “identifying, by the cloud-based integrated charting system, key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and automatically making, by the cloud-based integrated charting system, modifications, utilizing the KPI data, to the model concepts that are included in the workflow recommendation.” However, Anand does disclose these limitations, specifically:
identifying, by the cloud-based integrated charting system, key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and 
[0039] comparing predefined (optimal) workflow to a designed (specific) workflow using a comparison score (KPI).
automatically making, by the cloud-based integrated charting system, modifications, utilizing the KPI data, to the model concepts that are included in the workflow recommendation 
[0020] and [0039]-[0045], specifically [0044]-[0045], disclose modifying model concepts, wherein a task corresponds to a model concept. As claimed above, a model concept is a component of a workflow, similar to Anand where a task is a component of a workflow. [0045] discloses automatically replacing tasks in a recommended workflow.
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media and system as disclosed by Malek with “identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and automatically making, by the cloud-based integrated charting system, modifications, utilizing the KPI data, to the model concepts that are included in the workflow recommendation” as disclosed by Anand. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “find a workflow and/or characteristics of workflow tasks that provide optimized outcome, cost, or other measure of quality or effectiveness” (Anand:  [0040]).

Claim 2:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above. 
Malek further discloses:
providing stored data to the user via the device, the stored data corresponding to client domain specific customized concepts of the plurality of client domain specific customized concepts that map to model concepts of the workflow recommendation.
[0027]

Claim 4:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above. 
Malek further discloses:
prompting a second client to indicate if the workflow recommendation for the second client should include the modifications of the specific workflow recommendation.
[0044]

Claim 5:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above. 
Malek further discloses:
the workflow recommendation is prepopulated with data from the client database of one or more client databases.
[0027]

Claim 6:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above. 
Malek further discloses:
associating the model concepts to a series of questions and answers.
[0046]

Claim 7:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above. 
Malek further discloses:
mapping a plurality of model concepts corresponding to the model database for an ontology of the one or more ontologies to a plurality of client domain specific customized concepts corresponding to one or more client databases of a client of the plurality of clients.
[0015]-[0018] server, databases, and clients; [0023] mapping service; [0026] access to forms via server.
	
Claim 8:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 7, as discussed above. 
Malek further discloses:
a client concept of the plurality of client domain specific customized concepts is mapped to more than one model concept of the plurality of model concepts.
[0046] mapping data fields across various EHR records.

Claim 12:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above. 

	While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database, the actual workflow usage being measured inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database, the actual workflow usage being measured inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0022]-[0026] discloses measuring workflow of medical entity which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 13:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 12, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the optimal workflow usage in a workflow database, the optimal workflow usage being measured inside the workflow recommendation and across applications utilizing the workflow recommendation.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the optimal workflow usage in a workflow database, the optimal workflow usage being measured inside the workflow recommendation and across applications utilizing the workflow recommendation.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0039] discloses predefined (optimal) workflow, which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 16:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “utilizing the KPI data to measure clinical outcomes, client outcomes, or distributed value.” However, Malek in combination with Anand does disclose these limitations, specifically:
utilizing the KPI data to measure clinical outcomes, client outcomes, or distributed value.
[0020], [0044]-[0045]
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 17:
Malek discloses:
A computerized method for determining key performance indicator (KPI) data for workflow usage across a plurality of clients, the method comprising:
providing
[0015]-[0018] server, databases, and clients; [0023] mapping service; [0026] access to forms via server
providing, by the cloud-based integrated charting system, access to a user corresponding to a client of the plurality of clients via a device to a workflow recommendation that enables the user to chart data for a patient, the workflow recommendation including the model concepts;
[0026] providing access. See Chiang, below, for cloud-based integrated charting system.
enabling, by the cloud-based integrated charting system, the user to modify the workflow recommendation to generate a specific workflow recommendation by modifying the model concepts that are included in the workflow recommendation;
[0041] enabling user. See Chiang, below, for cloud-based integrated charting system.
recommendation for future workflow recommendations provided to the client and other clients of the plurality of clients.
[0039]-[0045], with [0041] explicitly disclosing modifications, and [0044] disclosing sharing the template (i.e. workflow recommendation) so that it can be used by both the user and other users (i.e. future workflow recommendations). See Chiang, below, for cloud-based integrated charting system and plurality of clients.

While Malek does disclose a charting system (e.g., “Electronic Form Builder,” [0039]-[0051]) as well as network connection of remote devices (e.g., [0057]), Malek does not explicitly disclose “a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients.” However, Chiang does disclose this limitation, specifically:
a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients
[0103] discloses the invention can be cloud-based. [0113] and [0115], for example, disclose “the EHR system architecture of the present invention may be based on having the configuration of most aspects of the system exposed to administrators in the form of system objects, where, for example, changes including…adding a field to a form to creating a new workflow for handling lab orders are all achievable without changes to the underlying EHR system of the present invention” (i.e., a centralized concept mapping service across clients). This is achieved by “leveraging the flexibility of documents storing data with a standardized syntax or format, such as for example, HSD documents such as JSON documents and a unique manner in which HSD documents such as JSON documents are dynamically processed on any appropriate device…” [0084], [0113], etc… also discloses a plurality of users (i.e., clients) making their own, unique customizations. [0027]-[0028], for example, disclose monitoring customization made by the clients.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Malek with “a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients” as disclosed by Chiang. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to provide “efficient access and customization of forms for electronically recording and managing…patient information” (Chiang: [0005]).

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “measuring, by the cloud-based integrated charting system, actual workflow usage inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation; measuring, by the cloud-based integrated charting system, optimal workflow usage inside the workflow recommendation and across applications utilizing the workflow recommendation; comparing the optimal workflow usage to the actual workflow usage to determine KPI data, the KPI data being stored in a KPI database; and automatically making, by the cloud-based integrated charting system, modifications, utilizing the KPI data, to the model concepts that are included in the workflow recommendation.” However, Anand does disclose these limitations, specifically:
measuring, by the cloud-based integrated charting system, actual workflow usage inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation; 
[0022]-[0026] disclose measuring workflow of medical entity.
measuring, by the cloud-based integrated charting system, optimal workflow usage inside the workflow recommendation and across applications utilizing the workflow recommendation;
[0039] discloses assessing the predefined (optimal) workflow.
comparing the optimal workflow usage to the actual workflow usage to determine KPI data, the KPI data being stored in a KPI database; and automatically making, by the cloud-based integrated charting system, modifications, utilizing the KPI data, to the model concepts that are included in the workflow recommendation 
[0039] discloses comparing predefined (optimal) workflow to a designed (specific) workflow using a comparison score KPI. [0020] and [0039]-[0045], specifically [0044]-[0045], disclose modifying model concepts, wherein a task corresponds to a model concept. As claimed above, a model concept is a component of a workflow, similar to Anand where a task is a component of a workflow. [0045] discloses automatically replacing tasks in a recommended workflow.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Malek with the above limitations as disclosed by Anand. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “find a workflow and/or characteristics of workflow tasks that provide optimized outcome, cost, or other measure of quality or effectiveness” (Anand:  [0040]).

Claim 18:
Malek in view of Anand further in view of Chiang discloses the method of claim 17, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0022]-[0026] discloses measuring workflow of medical entity which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 17.

Claim 19:
Malek in view of Anand further in view of Chiang discloses the method of claim 18, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the optimal workflow usage in a workflow database.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the optimal workflow usage in a workflow database.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0039] discloses predefined (optimal) workflow, which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 17.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2017/0116169 A1), hereinafter Malek, in view of Anand et al. (US 2014/0095203 A1), hereinafter Anand, further in view of Chiang et al. (US 2017/0300634 A1), hereinafter Chiang, further in view of Frazier et al. (US 2002/0120435 A1).

Claim 9:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 1, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts.” However, Frazier does disclose this limitation, specifically:
training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts. 
Whole document, specifically [0018]-[0020]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media as disclosed by Malek with “training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts” as disclosed by Frazier. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “perform pattern recognition or other tasks on a target data set” (Frazier:  [0004]).

Claim 10:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 9, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “prompting a terminologist to confirm suggestions of the neural network.” However, Frazier does disclose this limitation, specifically:
prompting a terminologist to confirm suggestions of the neural network. 
Whole document, specifically [0018]

	The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 9.

Claim 11:
Malek in view of Anand further in view of Chiang discloses the computer storage media of claim 10, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “utilizing the trained neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts.” However, Frazier does disclose this limitation, specifically:
utilizing the trained neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts. 
Whole document, specifically [0018]-[0020]

	The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 9.

Response to Arguments
Regarding 103, applicant argues neither Malek nor Anand disclose the claim amendment, “automatically making, by the cloud-based integrated charting system, modifications, utilizing the KPI data, to the model concepts that are included in the workflow recommendation for future workflow recommendations provided to the client and other clients of the plurality of clients.”
The examiner respectfully disagrees. It is the combination of Malek and Anand which discloses this limitation. Malek discloses workflow customizations which can be shared among users (e.g., [0039]-[0045]), while Anand discloses automatic workflow customization recommendations based on performance indicators (e.g., [0039]-[0044]). Thus, in combination, it would be obvious that these automatic workflow customization recommendations can be shared among users. 
Additionally, the above rejections have been modified to accommodate the added claim language, “a cloud-based integrated charting system that utilizes a centralized concept mapping service across services and a plurality of clients to provide insights for a provider into customizations made by the plurality of clients.” All claims are now also rejected in view of Chiang et al. (US 2017/0300634 A1), which discloses such a cloud-based charting system.
Accordingly, the 103 rejections of claims 1-2, 4-13, and 16-20 have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Iwase et al. (US 2010/0049740 A1)
Discloses a workflow management system for processing medical image data, including workflow templates which can be customized.
Stein et al. (US 2004/0189718 A1)
Discloses a GUI for a workflow, including interlinked customizable nodes, as part of an Electronic Patient Record Management System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626